In a proceeding pursuant to Real Property Tax Law article 7 to review tax assessments on the petitioner’s real property for the assessment year 1983, the appeal is from an order and judgment (one paper) of the Supreme Court, Westchester County (Sullivan, J.), dated February 8, 1985, which reduced the assessments.
Order and judgment affirmed, without costs or disbursements.
As the trier of fact, the trial court was entitled to utilize its own methods in computing the value of the subject property within the framework of the evidence adduced at the trial (see, Matter of City of New York [Fourth Ave.], 255 NY 25, 30, rearg denied 255 NY 602). We find no basis in the record for disturbing the trial court’s decision, usage and application of Matter of Mount Hous. Co. v Rubino (90 AD2d 780). Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.